DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 02/16/2021 has been received and entered.  Currently Claims 1-19 are pending.

Response to Arguments
Applicant argues on pages 9-12 of applicant’s remarks that Ramasamy and Harkins do not disclose “the communication parameter being encrypted using an encrypted key, which is shared in advance using the public key”.
The examiner respectfully disagrees.  Harkins teaches obtaining a public key from a QR code, generating a shared secret key based on the obtained public key, and encrypting a parameter using the shared secret key ([0044]-[0046]).  Therefore, Harkins teaches limitations of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 1, 12 and 13, the claims recite the limitation “the communication parameter being encrypted using an encrypted key”.  The instant specification does not describe this feature.  The examiner notes [0026] of the instant specification states “The communication-parameter control unit 202 communicates communication parameters encrypted using an encryption key”.  Therefore, the parameter is encrypted using an encryption key and not an encrypted key.  For examination purposes in applying prior art the examiner interprets the limitation as “the communication parameter being encrypted using an encryption key”.
Dependent claims 2-11 and 14-19 depend on independent claims 1, 12 and 13 respectively and they do not further clarify the issues, therefore they are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy et al. US2014/0269646 hereinafter referred to as Ramasamy, in view of Harkins US2014/0247943.
As per claim 1, Ramasamy teaches a communication apparatus comprising: one or more processors; and one or more memories including instructions that, when executed by the one or more processor, cause the communication apparatus to: display a two-dimensional code on a display, and wherein the two-dimensional code further comprises information on a predetermined channel (Ramasamy paragraph [0029], [0035], display QR code that encodes information such as listen channel); 
perform processing to receive a predetermined signal that comprises information in the predetermined channel without shifting from the predetermined channel to another channel (Ramasamy paragraph [0031], [0038], [0040], [0044], listen on channel and receive request); and 
execute the share processing with the another communication apparatus in a case where the predetermined signal is received from the another communication apparatus (Ramasamy paragraph [0031], [0033], [0043], [0047], authenticate and exchange information).  
Ramasamy does not explicitly disclose wherein two-dimensional code comprises information on a public key that is unique to communication apparatus and is used for share processing for sharing a communication parameter with another communication apparatus, the communication parameter being encrypted using an encrypted key, which is shared in advance using the public key;
receive information corresponding to the information on the public key.
Harkins teaches wherein two-dimensional code comprises information on a public key that is unique to communication apparatus and is used for share processing for sharing a communication parameter with another communication apparatus, the communication parameter being encrypted using an encrypted key, which is shared in advance using the public key (Harkins paragraph [0044]-[0046], QR code comprising public key.  Encrypt parameter based on the public key);
receive information corresponding to the information on the public key (Harkins paragraph [0046]-[0047], receives message).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramasamy with the teachings of Harkins to include a public key in the QR code and messages sent back and forth between the two devices in order to provide secure communications and mutual authentication between the two devices.

As per claim 2, Ramasamy in view of Harkins teaches the communication apparatus according to claim 1, wherein the two-dimensional code is a QR (Quick Response) code (Ramasamy paragraph [0029], [0035]).  

As per claim 3, Ramasamy in view of Harkins teaches the communication apparatus according to claim 1, further comprising the display (Ramasamy paragraph [0029], [0035]).  

As per claim 7, Ramasamy in view of Harkins teaches the communication apparatus according to claim 1, wherein the share processing is processing of acquiring the communication parameter from the another communication apparatus by the communication apparatus (Ramasamy paragraph [0031]-[0033], [0043], [0047]; Harkins paragraph [0046]-[0047]).  

As per claim 8, Ramasamy in view of Harkins teaches the communication apparatus according to claim 1, wherein the share processing is processing of transmitting the communication parameter to the another communication apparatus by the communication apparatus (Ramasamy paragraph [0031]-[0033], [0043], [0047]; Harkins paragraph [0049]-[0050]).  

As per claim 9, Ramasamy in view of Harkins teaches the communication apparatus according to claim 1, wherein the channel is a frequency channel (Ramasamy paragraph [0031]-[0032], [0038], [0040], [0044]).  

As per claim 10, Ramasamy in view of Harkins teaches the communication apparatus according to claim 1, wherein the communication parameter contains information on at least one of, for wireless communication, an encryption method, an encryption key, an authentication method, and an authentication key (Ramasamy paragraph [0031]-[0033], [0043], [0047]; Harkins paragraph [0046]-[0047]).  
 
As per claim 11, Ramasamy in view of Harkins teaches the communication apparatus according to claim 1, wherein the communication apparatus performs wireless communication conforming to IEEE802.11 series with the another communication apparatus by using the communication parameter (Ramasamy paragraph [0031]-[0033], [0043], [0047]; Harkins paragraph [0046]-[0047]).  

As per claims 12-14, 16-17 and 19, claims 12-14, 16-17 and 19 claim a method and a non-transitory computer-readable storage medium essentially corresponding to the apparatus claims 1, 2 and 9 above, and they are rejected, at least for the same reasons.

Claims 4, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy in view of Harkins, and further in view of Aura US2005/0041634.
As per claim 4, Ramasamy in view of Harkins teaches the communication apparatus according to claim 1.
Ramasamy in view of Harkins does not explicitly disclose wherein information corresponding to information on public key is a hash value of the public key.
Aura teaches wherein information corresponding to information on public key is a hash value of the public key (Aura paragraph [0032], hash of public key).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramasamy in view of Harkins with the teachings of Aura to include a hash of a public key as a nonce because the results would have been predictable and resulted in the hash of the public key as a nonce in the messages.

As per claims 15 and 18, claims 15 and 18 claim a method and a non-transitory computer-readable storage medium essentially corresponding to the apparatus claim 4 above, and they are rejected, at least for the same reasons.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy in view of Harkins, and further in view of Yoon US2013/0040576.
As per claim 5, Ramasamy in view of Harkins teaches the communication apparatus according to claim 1.
Ramasamy in view of Harkins does not explicitly disclose wherein communication apparatus is ready for receiving predetermined signal for a predetermined time.  
Yoon teaches wherein communication apparatus is ready for receiving predetermined signal for a predetermined time (Yoon paragraph [0053], listen for a predetermined time).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramasamy in view of Harkins with the known teachings of Yoon to include listening for a predetermined time because the results would have been predictable and resulted in listening for a message for a predetermined time.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy in view of Harkins and Yoon, and further in view of Lee et al. US2016/0373914 hereinafter referred to as Lee.
As per claim 6, Ramasamy in view of Harkins and Yoon teaches the communication apparatus according to claim 5.
Ramasamy in view of Harkins and Yoon does not explicitly disclose wherein communication apparatus is ready for receiving predetermined signal from another communication apparatus over another channel that is different from channel in a case where the predetermined signal is not received from the another communication apparatus during predetermined time.  
Lee teaches disclose wherein communication apparatus is ready for receiving predetermined signal from another communication apparatus over another channel that is different from channel in a case where the predetermined signal is not received from the another communication apparatus during predetermined time (Lee Fig. 6, paragraph [0136], [0138], [0140], [0143], listen on another channel).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramasamy in view of Harkins and Yoon with the teachings of Lee to include listening on another channel in order to receive messages from the other device in a case the other device is transmitting on another channel such that both devices communicate on the same channel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.